Title: Thomas Jefferson to Joseph C. Cabell, 31 December 1817
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


                    
                        Dear Sir
                        Monticello
Dec. 31. 17.
                    
                    Our friend Genl Kosciuzko has warmly solicited my attention to the case of M. Poinsot des Essarts, stated in the inclosed papers. he wishes to be informed of the situation of the lands therein described, their quality & value, and whether any and what taxes are due on them. I suppose they must be in what is now Harrison county. having no acquaintance in that part of the country, and supposing your situation may enable you thro’ the to engage some member of the one or the other house to take the trouble of making these enquiries, I solicit your assistance to effect it. the motive which may induce us to this trouble must be the same with us all, a willingness to help a fellow-man to procure for him that information which our situation enables us to obtain & his does not. if the gentleman whom you may engage will  be so good as to inclose the information he may obtain to my self immediately, it will shorten delays, and lay me under personal obligations to him.
                    I have this morning sent to mr Madison a draught of the report I promised you. when returned, I shall have to make out a fair copy, and send it the rounds for signature. you may therefore expect it about the last of next week. ever & affectionately yours.
                    
                        Th: Jefferson
                    
                